DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       HENRY LINCOLN SMITH,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-1695

                               [July 27, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Steven J. Levin, Judge;
L.T. Case No. 562010CF002980A.

   Henry Lincoln Smith, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CIKLIN, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.